Exhibit 10.3

 

SEVENTH ADDENDUM TO LEASE AGREEMENT

 

This Seventh Addendum to Lease Agreement is made this 28th day of June, 2013, by
and between Can Company, LLC, a Maryland limited liability company (hereinafter
the “Landlord”), and Millennial Media, Inc., a Delaware corporation (hereinafter
the “Tenant”). In addition, joining as a party to this Seventh Addendum, as it
relates to 2,195 square feet of the Premises described in greater detail below,
is Canco Tenant, LLC.

 

Reference is made to the following:

 

The Lease by and between Landlord and Tenant dated July 11th, 2008 for 16,057
square feet, 1st Addendum to Lease dated December 12th, 2011 for 4,222 square
feet, 2nd Addendum to Lease dated January 30th, 2012 for 2,884 square feet and
an additional 1,030 square feet, 3rd Addendum to Lease dated May 8th, 2012,
4th Addendum to Lease dated June 1st, 2012, for 940 square feet, a Fifth
Addendum to Lease dated December 28th, 2012 and a Sixth Addendum to Lease dated
May 9th, 2013. Each of the foregoing instruments has been entered into between
Landlord and Tenant. In addition, reference is made to a Sub-Lease dated
September 27th, 2010 between Tenant and Canco Tenant LLC for 2,195 square feet.
All of the foregoing described seven (7) instruments are hereby collectively
referred to as the “Lease” and are for the Premises and Property described in
greater detail in the Lease and located in the development generally known as
The Can Company and located on Boston Street in Baltimore, Maryland.

 

WHEREAS, Tenant executed the foregoing Lease with the Landlord; and

 

WHEREAS, pursuant to the terms and conditions of the Lease, , Tenant has certain
first rights of refusals; and

 

WHEREAS, the parties desire to modify certain terms of the Lease, to memorialize
certain Tenant elections relative to Tenant’s rights of first refusal at the
Property, and in addition, the parties desire to have Tenant lease additional
space at the Property, and

 

WHEREAS, the parties desire to memorialize the terms of the status of these
matters in writing and this Seventh Addendum is being executed in connection
therewith.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties do hereby agree as follows:

 

1.              A.  Tenant hereby leases from Landlord, effective as of the date
of this Seventh Addendum, the “Field House” space (“Field House Space”)
consisting of approximately 6,254 square feet all as more particularly shown on
Exhibit “A” which is attached hereto, for a term commencing on the date of this
Seventh Addendum and ending conterminously with the balance of the Premises as
specified in the Fifth Addendum, unless sooner terminated by Landlord as
permitted in Section 1(B) below.

 

B.  The Landlord shall have the right to terminate the Lease for the Field House
Space upon not less than sixty (60) days prior written notice at any time after
November 1st, 2013 if the parties have either not executed a long term lease for
the overall Premises or if the parties are not operating under an active Letter
of Intent (“LOI”) for a long term lease for the overall premises.

 

--------------------------------------------------------------------------------


 

C.  The Field House Space shall be delivered to Tenant simultaneous with the
execution of this Seventh Addendum and shall be delivered to Tenant in its “as
is” condition, broom clean with all personal property and debris removed. Tenant
understands and acknowledges that the furniture, fixtures and equipment (“FF&E”)
in the Field House Space identified on Exhibit A attached heretoare owned by a
third party and accordingly, Tenant may use any such equipment at its own risk.

 

D.  Effective as of July lst, 2013, and continuing until such time as the
parties enter into a long term lease specifying otherwise, Tenant shall not be
required to pay Rent to Landlord other than as specified in Section 1(E) below.

 

E.  Effective as of July 1, 2013 and continuing until such time as the parties
enter into a long term lease specifying otherwise, Tenant shall be required to
pay Tenant’s Proportionate Share of the following to Landlord on July 1st, 2013
and on the first day of every month thereafter for its use of the Field House
Space:

 

(i)                  Operating Costs (including insurance); and

(ii)               Real Property Taxes; and

(iii)            Tenant shall pay directly for all utilities for the Field House
Space.

 

F.  Tenant shall be responsible for all cleaning of the Field House Space,
including removing all trash daily to the garbage receptacle, cleaning out the
grease trap at appropriate intervals, and in addition, the cost to obtain and
maintain a pest control and extermination contract.

 

2.              This Seventh Addendum shall act as Tenant’s notification
pursuant to Section 3(A) (fourth paragraph) of the Fifth Addendum to Lease
Agreement that it desires the portions of the Signature Option Space known as
the “RPI” Space (consisting of 1,640 square feet) and the “M3 Financial” Space
(consisting of 1,197 square feet), as previously identified in the Fifth
Addendum. At such time as the Landlord is able to arrange for the spaces to be
vacated, Tenant shall execute a subsequent Addendum (or Lease, as the case may
be), with the details of the Lease for these spaces set forth therein. The Rent
Commencement Dates for these Signature Option Spaces shall be concurrent with
delivery of same to Tenant in “as-is” condition, broom clean, with all personal
property removed.

 

3.              That all terms used in this Seventh Addendum and not otherwise
defined shall have the meanings given unto them in the Lease.

 

4.              This Seventh Addendum to the Lease is effective as of the date
set forth above.

 

5.              Waiver of Jury Trial. Landlord, The Can Company Tenant, LLC and
Tenant, (collectively, the “Parties”) hereby waive trial by jury in any action
or proceeding to which they or any of them may be a party arising out of or in
any way related to this Addendum to Lease Agreement. It is understood that this
waiver constitutes a waiver of trial by jury of all claims against all parties
to such actions or proceedings. This waiver is knowingly, willingly, and
voluntarily made by the Parties, and each party represents that no
representations of fact or opinion have been made by any individual to induce
this waiver of trial by jury or to in anyway modify or nullify its effect. The

 

--------------------------------------------------------------------------------


 

Parties acknowledge and agree that this provision is a specific and material
aspect of this Addendum. The Parties each represent that it has been represented
in the signing of this Addendum to Lease Agreement and in the making of this
waiver by independent legal counsel, and that it has had an opportunity to
discuss this waiver with counsel.

 

6.              Except as otherwise modified herein, all of the terms, covenants
and conditions of the Lease shall remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have placed their hands and seals hereto
the day and year first above written.

 

 

 

 

LANDLORD:

 

 

 

 

 

 

 

THE CAN COMPANY, LLC

 

 

 

By: Canton Court, L.L.C., its managing member

 

 

 

 

 

 

 

By: Hudson Street Real Estate Development, LLP,
Its managing member

 

 

 

 

 

 

 

By: Luzerne Ave. LLC, its managing partner

 

 

 

 

 

 

By:

/s/ Charles M. Eccles

 (Seal)

 

 

 

Name:

Charles M. Eccles

 

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

MILLENNIAL MEDIA, INC.

 

 

 

 

 

 

 

By:

/s/ Ho Shin

 (SEAL)

 

 

 

Name:

Ho Shin

 

 

 

Title:

General Counsel

 

 

 

 

 

 

 

 

 

 

 

THIRD PARTY:

 

 

 

 

 

 

 

THE CANCO TENANT, LLC

 

 

 

 

 

 

 

By:

/s/ Charles M. Eccles

 (SEAL)

 

 

 

Name:

Charles M. Eccles

 

 

 

Title:

Authorized Person

 

--------------------------------------------------------------------------------